Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section1350 By The PrincipalExecutive Officer, As Adopted Pursuant To Section906 Of The Sarbanes-Oxley Act Of 2002. I, Mark A. Nesci, Chief Executive Officer of Burlington Coat Factory Investments Holdings, Inc. (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. The Annual Report on Form 10-K of the Company for the fiscal year ended June 2, 2007 (the “Report”) fully complies with the requirements of Section13(a) and 15(d) of the Securities Exchange Act of 1934, as amended (15 U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 30, 2007 /s/ Mark A. Nesci Mark A. Nesci President and Principal Executive Officer
